Exhibit 10.1b

 

PARENT GUARANTY

This PARENT GUARANTY, dated as of March 17, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is
executed by ANTHRACITE CAPITAL, INC. (“Anthracite”) as guarantor (the
“Guarantor”), in favor of BANK OF AMERICA, N.A., as the lender (the “Lender”)
under the Credit Agreement (as defined below).

RECITALS

WHEREAS, pursuant to the Credit Agreement, dated as of March 17, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among AHR Capital BofA Limited, a limited company organized under
the laws of Ireland (“AHR Capital”) as a borrower (a “Borrower”), Anthracite as
the borrower agent (the “Borrower Agent”), the borrowers from time to time party
thereto (each a “Borrower” and together with AHR Capital, collectively, the
“Borrowers”)) and the Lender, the Lender has agreed to make loans to AHR Capital
and each other Borrower on the terms and subject to the conditions set forth
therein, such loans to be evidenced by the Notes issued by each Borrower
thereunder;

WHEREAS, the Guarantor owns directly all of the issued and outstanding Capital
Stock of AHR Capital; and

WHEREAS, it is a condition precedent to the obligation of the Lender to make
Loans to AHR Capital and each other Borrower under the Credit Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Lender;

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Credit Agreement and to induce the Lender to make loans to AHR
Capital and each other Borrower under the Credit Agreement, the Guarantor hereby
agrees with the Lender, as follows:

 

1.

Defined Terms.

(a)   Unless otherwise defined in Section 1(d) below, or elsewhere in this
Guaranty, capitalized terms used in this Guaranty shall have the meanings
ascribed to such terms in the Credit Agreement.

(b)   The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.

(c)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(d)

As used herein, the following terms shall have the following meanings:

“Adjusted Net Income” shall mean for any period, the Net Income of Anthracite
and its consolidated Subsidiaries for such period without giving effect to
depreciation and amortization uniquely significant to real estate, gains or
losses which are classified as “extraordinary” in accordance with GAAP, capital
gains or losses on sales of real estate, capital gains or losses with respect to
the disposition

 

--------------------------------------------------------------------------------



of investments in marketable securities and any provision/benefit for income
taxes for such period, plus the allocable portion, based on the Anthracite’s
ownership interest, of adjusted net income of unconsolidated joint ventures, all
determined on a consistent basis.

“Debt Service Coverage Ratio” or “DSCR” shall mean, for any period, the ratio of
Adjusted Net Income plus Interest Expense on recourse indebtedness of Anthracite
and its consolidated Subsidiaries for such period outstanding to Interest
Expense on recourse indebtedness of Anthracite and its consolidated Subsidiaries
for such period.

“Intangible Assets” shall mean the excess of the cost over book value of assets
acquired, patents, trademarks, trade names, copyrights, franchises and other
intangible assets (excluding in any event the value of any residual securities).

“Interest Expense” shall mean for any period, total interest expense, both
expensed and capitalized, of Anthracite and its consolidated Subsidiaries for
such period with respect to all outstanding Indebtedness of Anthracite and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate protection agreements),
determined on a consolidated basis in accordance with GAAP, net of interest
income of Anthracite and its Subsidiaries for such period (determined on a
consolidated basis in accordance with GAAP).

“Net Income” shall mean for any period and for Anthracite and its consolidated
Subsidiaries, the consolidated net income (or loss) of Anthracite and its
consolidated Subsidiaries for such period as determined on a consolidated basis
in accordance with GAAP.

“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other customary exceptions to non-recourse provisions) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Tangible Net Worth” shall mean, as of a particular date, (i) all amounts that
would be included under stockholder’s equity on a balance sheet of Anthracite
and its consolidated Subsidiaries at such date, determined in accordance with
GAAP, less (ii) the sum of (A) amounts owing to Anthracite and its consolidated
Subsidiaries from Affiliates and (B) Intangible Assets of Anthracite and its
consolidated Subsidiaries.

“Tangible Net Worth Ratio” shall have the meaning provided in Section 11(b) of
this Guaranty.

“Total Indebtedness” shall mean for any period, the aggregate Indebtedness
(excepting any Non-Recourse Indebtedness) of Anthracite and its consolidated
Subsidiaries during such period.

 

2.

Guaranty.

(a)   The Guarantor, as guarantor of payment and performance and not merely as
surety or guarantor of collection, hereby, unconditionally and irrevocably,
guarantees to the Lender and its successors and permitted assigns, the prompt
and complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of all Obligations of such
Borrower under the Credit Agreement and the other Loan Documents (the
“Guaranteed Obligations”);

 

-2-

 

 

--------------------------------------------------------------------------------



provided, that the Guaranteed Obligations shall not at any time be reduced by
operation of Section 10.18 of the Credit Agreement.

(b)   The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of external counsel) which may be
paid or incurred by the Lender in enforcing any rights with respect to, or
collecting, any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against, the Guarantor under this Guaranty, the
Parent Pledge Agreement or the Parent Deed of Charge. This Guaranty shall remain
in full force and effect until the Obligations are paid in full and the
obligation of the Lender to make Loans under the Credit Agreement shall be
terminated, notwithstanding that from time to time prior thereto each Borrower
may be free from any Obligations.

(c)   The Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Guaranty or affecting the rights and remedies of the
Lender hereunder.

(d)   No payment or payments made by any Borrower, the Guarantor, any other
guarantor or any other Person or received or collected by the Lender from any
Borrower, the Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Guaranteed Obligations up to the maximum liability of the
Guarantor hereunder until the Obligations are paid in full and the obligation of
the Lender to make Loans under the Credit Agreement shall be terminated.

(e)   The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Lender on account of its liability hereunder, it
will notify the Lender in writing that such payment is made under this Guaranty
for such purpose.

3.            Deferral of Subrogation. Notwithstanding any payment or payments
made by the Guarantor hereunder or any set-off or application of funds of the
Guarantor by the Lender, the Guarantor shall not be entitled to be subrogated to
any of the rights of the Lender against any Borrower or any other guarantor or
any collateral security or guarantee or right of offset held by the Lender for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from any Borrower or any other guarantor
in respect of payments made by the Guarantor hereunder, until all amounts owing
to the Lender by each Borrower on account of the Obligations are paid in full
and the obligation of the Lender to make Loans under the Credit Agreement shall
be terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full and the obligation of the Lender to make Loans under the Credit
Agreement shall be terminated, such amount shall be held by the Guarantor in
trust for the Lender, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender, to be
applied against the Obligations, whether matured or unmatured, in such order as
the Lender may determine.

4.            Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor and without notice to or
further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Lender may be rescinded by such party and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral

 

-3-

 

 

--------------------------------------------------------------------------------



security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Lender, and the
Credit Agreement, the Notes and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Lender may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. The Lender shall have no
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Guaranty or any property subject
thereto. When making any demand hereunder against the Guarantor, the Lender may,
but shall be under no obligation to, make a similar demand on each Borrower or
any other guarantor, and any failure by the Lender to make any such demand or to
collect any payments from each Borrower or any such other guarantor or any
release of any Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the Lender
against the Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

5.            Guaranty Absolute and Unconditional. The Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Lender upon this Guaranty
or acceptance of this Guaranty, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty; and all dealings
between each Borrower and the Guarantor, on the one hand, and the Lender, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. The Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon each Borrower or the Guarantor with respect to the Obligations. The
Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement, any Note
or any other Loan Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower against the Lender, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of
each Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Obligations,
or of the Guarantor under this Guaranty, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Guarantor, the
Lender may, but shall be under no obligation to, pursue such rights and remedies
as it may have against any Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Lender to pursue such other rights or
remedies or to collect any payments from any Borrower or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of a Borrower or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Lender against the Guarantor. This Guaranty shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantor and the successors and assigns thereof, and shall inure to be
benefit of the Lender, and its successors and permitted assigns, until all the
Obligations and the Guaranteed Obligations shall have been satisfied by payment
in full and the obligation of the Lender to make Loans under the Credit
Agreement shall be terminated, notwithstanding that from time to time during the
term of the Credit Agreement each Borrower may be free from any Obligations.

6.            Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must

 

-4-

 

 

--------------------------------------------------------------------------------



otherwise be restored or returned by the Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or the Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

7.            Not Affected by Bankruptcy. Notwithstanding any modification,
discharge or extension of the Obligations or any amendment, modification, stay
or cure of the Lender's rights that may occur in any bankruptcy or
reorganization case or proceeding against any Borrower, whether permanent or
temporary, and whether or not assented to by the Lender, the Guarantor hereby
agrees that it shall be obligated hereunder to pay and perform the Guaranteed
Obligations and discharge its other obligations in accordance with the terms of
the Guaranteed Obligations and the terms of this Guaranty. The Guarantor
understands and acknowledges that, by virtue of this Guaranty, it has
specifically assumed any and all risks of a bankruptcy or reorganization case or
proceeding with respect to any Borrower. Without in any way limiting the
generality of the foregoing, any subsequent modification of the Obligations in
any reorganization case concerning such Borrower shall not affect the obligation
of the Guarantor to pay and perform the Guaranteed Obligations in accordance
with the original terms thereof.

8.            Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Lender without set-off or counterclaim in U.S. Dollars at
the office of the Lender specified in Section 10.02 of the Credit Agreement.

 

9.

Representations and Warranties. The Guarantor hereby represents and warrants
that:

(a)   The representations and warranties contained in Section 5 of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to the Guarantor, are true and correct in all material respects (each
such representation and warranty set forth in such Section (insofar as
applicable as aforesaid) and all other terms of the Credit Agreement to which
reference is made therein, together with all related definitions and ancillary
provisions, being hereby incorporated into this Guaranty by this reference as
though specifically set forth in this Section); and

(b)   The Guarantor agrees that the foregoing representations and warranties
shall be deemed to have been made by the Guarantor on the date of each borrowing
by any Borrower under the Credit Agreement as though made hereunder on and as of
such date.

10.          Covenants.         The Guarantor hereby covenants and agrees with
the Lender that, so long as any Loan is outstanding and until payment in full of
all Obligations:

(a)          Maintenance of Tangible Net Worth. Tangible Net Worth at the end of
each fiscal quarter shall not be less than the sum of (i) $400,000,000, plus,
(ii) an amount equal to 75% of any Equity Proceeds;

(b)          Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
The ratio of Total Indebtedness to Tangible Net Worth (the “Tangible Net Worth
Ratio”) at the end of each fiscal quarter shall not be greater than 3.0:1.0;

(c)          Minimum DSCR. DSCR at the end of each fiscal quarter shall not be
less than 1.75:1.0;

(d)          Maintenance of Liquidity. The sum of (a) Cash, (b) unencumbered and
unpledged marketable securities and (c) the Collateral Value Unfunded Margin
Amount at the end of each fiscal quarter shall not be less than $10,000,000; and

 

-5-

 

 

--------------------------------------------------------------------------------



(e)   Borrower Compliance. The Guarantor shall, or shall cause each Borrower to,
as applicable, comply with the requirements of Section 6.01 of the Credit
Agreement and the other provisions of the Credit Agreement;

 

provided, that compliance with clauses (a) through (e) above shall be determined
by excluding the assets and liabilities of variable interest entities required
to be consolidated under FIN 46R and without giving any effect to any changes in
or in the interpretation of FAS 140 after the date hereof.

11.          Notices. All notices, requests and demands to or upon the Lender or
the Guarantor to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing) and shall be deemed to have been duly
given or made (i) when delivered by hand or (ii) if given by mail, when
deposited in the mails by certified mail, return receipt requested, or (iii) if
by telex, fax or similar electronic transfer, when sent and receipt has been
confirmed, addressed as follows:

(a)   if to the Lender, at its address or transmission number for notices
provided in Section 10.02 of the Credit Agreement; and

(b)   if to the Guarantor, at its address or transmission number for notices set
forth under its signature below.

Each of the Lender and the Guarantor may change its address and transmission
number for notices by notice in the manner provided in this Section.

12.          Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.          Integration. This Guaranty represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

 

14.

Amendments in Writing; No Waiver; Cumulative Remedies.

(a)   None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or otherwise modified except as provided by Section 10.04 of the
Credit Agreement.

(b)   The Lender shall not by any act (except by a written instrument pursuant
to Section 15(a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Lender would otherwise have on any future occasion.

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

-6-

 

 

--------------------------------------------------------------------------------



15.          Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

16.          Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Lender and its successors and assigns.

17.         GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

18.          Submission To Jurisdiction; Waivers. The Guarantor hereby
irrevocably and unconditionally:

(a)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, AND THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(b)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL
HAVE BEEN NOTIFIED; AND;

(d)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19.         WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

20.

Acknowledgments. The Guarantor hereby acknowledges that:

(a)   it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty and the other Loan Documents to which it is a party;

 

-7-

 

 

--------------------------------------------------------------------------------



(b)   the Lender has no fiduciary relationship with or duty to the Guarantor
arising out of or in connection with this Guaranty or any of the other Loan
Documents to which it is a party, and the relationship between the Guarantor and
each Borrower, on one hand, and the Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c)   no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantor, any Borrower and the Lender.

[SIGNATURES FOLLOW]

 

-8-

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

 

ANTHRACITE CAPITAL, INC.

 

 

 

By:

/s/ Robert Friedberg

 

 

Robert Friedberg
Vice President and Secretary

 

 

 

 

 

Address for Notices:

 

 

 

40 East 52nd Street
New York, New York 10022
Attention: Richard Shea
Telecopier No.: (212) 810-8758
Telephone No.: (212) 754-5579

 

 

 

and

 

 

 

Anthracite Capital, Inc.
One PNC Plaza, 19th Floor
Mailstop P1-P0PP-19-2
249 Fifth Avenue
Pittsburgh, PA 15222
Attention: Janice De Julio
Telecopier No.: (412) 762-4546
Telephone No.: (412) 762-4675

 

 

Parent Guaranty Signature Page

 

 